In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00020-CR
          No. 02-22-00021-CR
     ___________________________

 SHAWN CHARLES WILLIAMS, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 297th District Court
           Tarrant County, Texas
   Trial Court Nos. 1513328D, 1612255D


   Before Kerr, Wallach, and Walker, JJ.
   Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      Appellant Shawn Williams appeals his sentences of eight years’ imprisonment

for the offenses of evading arrest with a vehicle and assault of a family member by

impeding breathing or circulation.1 In a single issue, Williams asserts that his

sentences are grossly disproportionate to the offenses. We will affirm.

                                   I. Background

      In November 2017, Williams pleaded guilty to evading arrest with a vehicle, a

third-degree felony. Williams received deferred adjudication and was placed on three

years’ probation.

      In November 2019, Williams was indicted for another third-degree felony—

assault of a family member by impeding breathing or circulation. As a result, in

October 2020 the State filed a petition to proceed to adjudication on the prior

evading-arrest offense. This petition included seven paragraphs detailing Williams’s

alleged violations of his probation terms. Williams pleaded “true” to three of these

paragraphs, which alleged that he had assaulted a family member by impeding her

breathing, had been arrested for public intoxication, and had consumed alcohol.

Williams also pleaded guilty to the offense of assaulting a family member by impeding

her breathing.



      1
       Each offense was charged in a separate cause number. These separate causes
have been consolidated on appeal.


                                           2
      At the sentencing hearing, the trial court—based on Williams’s pleas—found

him guilty of both evading arrest with a vehicle and assaulting a family member by

impeding her breathing and sentenced him to eight years in prison for each offense.2

This appeal followed.

                                    II. Discussion

      On appeal, Williams raises a single issue, arguing that his eight-year prison

sentences are grossly disproportionate to the offenses for which he was convicted.

The State counters that Williams has failed to preserve this issue and, even if it were

preserved, the sentences, which are within the statutory limits, are not grossly

disproportionate. Thus, as a threshold matter, we must determine whether Williams

has preserved his disproportionality argument for appellate review.

      “It is well settled that almost every right, constitutional and statutory, may be

waived by the failure to object.” Smith v. State, 721 S.W.2d 844, 855 (Tex. Crim. App.

1986). To preserve a complaint for appellate review, the record must show that the

appellant presented a timely request, objection, or motion to the trial court stating the

specific grounds for the ruling desired. Tex. R. App. P. 33.1(a); Lovill v. State,

319 S.W.3d 687, 691 (Tex. Crim. App. 2009). This rule holds true for a complaint that

a sentence is grossly disproportionate. Russell v. State, 341 S.W.3d 526, 527–28 (Tex.


      2
        These sentences, which are to run concurrently, are within the prescribed
statutory range of two to ten years’ imprisonment for each offense. See Tex. Penal
Code Ann. §§ 12.34(a), 22.01(b)(2)(B), 38.04(b)(2)(A).


                                           3
App.—Fort Worth 2011, no pet.); Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort

Worth 2009, pet. ref’d); see also Fahmawi v. State, Nos. 02-16-00325-CR, 02-16-00326-

CR, 2017 WL 3081217, at *1 (Tex. App.—Fort Worth July 20, 2017, no pet.) (mem

op., not designated for publication) (“We have consistently held that [a

disproportionate-sentence] complaint must be preserved for appellate review by first

raising it in the trial court via a timely request, objection, or motion.”). Because

Williams did not object when the trial court sentenced him or file a motion for new

trial raising his disproportionality argument, he has forfeited this issue for appellate

review. See Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986) (“As a general

rule, an appellant may not assert error pertaining to his sentence or punishment where

he failed to object or otherwise raise such error in the trial court.”).

       Even if we were to assume—without deciding—that the issue had been

preserved, we still must overrule Williams’s disproportionality argument on the merits.

As Williams acknowledges in his briefing, where, as here, the assessed punishment is

within the statutory limits, it is generally not subject to a challenge for excessiveness.

Kim, 283 S.W.3d at 475 (citing Dale v. State, 170 S.W.3d 797, 799 (Tex. App.—Fort

Worth 2005, no pet.)). Indeed, in assessing Williams’s sentence, the trial court had

“essentially ‘unfettered’” discretion to impose any sentence within the prescribed

statutory range. Ex parte Chavez, 213 S.W.3d 320, 323 (Tex. Crim. App. 2006) (quoting

Miller-El v. State, 782 S.W.2d 892, 895 (Tex. Crim. App. 1990)). Subject only to a very

limited and “exceedingly rare” gross-disproportionality review, a punishment that falls

                                             4
within the legislatively prescribed range and that is based upon the sentencer’s

informed normative judgment is “unassailable” on appeal. Id. at 323–24. We see

nothing in the appellate record that would warrant the “exceedingly rare” reversal of a

sentence falling within the statutory limits. Id.

       We overrule Williams’s sole issue.

                                     III. Conclusion

       Having overruled Williams’s sole issue, we affirm the trial court’s judgments.




                                                       /s/ Elizabeth Kerr
                                                       Elizabeth Kerr
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 27, 2022




                                              5